[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-10907                 FEB 23, 2011
                                                                     JOHN LEY
                                   Non-Argument Calendar               CLERK
                                 ________________________

                             D.C. Docket No. 3:07-cv-00111-JTC

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY,

lllllllllllllllllllll                                                         Plaintiff,

                                            versus

DEAN D. CAIN, JR.,
llllllllllllllllllllll                                             Defendant-Appellee,

EVERETT J. CAIN, et. al.,

                                                                           Defendants,

MARY JEAN CAIN,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                     (February 23, 2011)
Before CARNES, MARCUS and FAY, Circuit Judges.

PER CURIAM:

      Mary Jean Cain (Mary) appeals pro se the district court’s grant of summary

judgment in favor of Dean Cain, Jr. (Dean) in a diversity-based interpleader action

filed by Hartford Life and Accident Insurance Company. Mary contends that she

is the sole beneficiary of life insurance proceeds of her former spouse, Dean Cain,

Sr. (Decedent).

                                          I.

      Mary and the Decedent were married on April 1, 1974. Together they had

four children, first Dean, then Brandon, then Benjiman, then Daniel.

Subsequently, however, Mary and the Decedent were divorced, with the “Final

Judgement and Decree” entered by a Georgia superior court on March 22, 1999.

Mary was awarded custody of their children and child support. The child support

included the requirements that the Decedent pay Mary $1,000 per month per child,

the Decedent maintain health insurance through his employer for the benefit of

their minor children, the Decedent and Mary split the costs of their minor

children’s medical bills not covered by insurance, and that “[the Decedent] shall

also maintain life insurance through his employer and shall designate Mary J. Cain

as beneficiary for so long as he is liable for child support.” Consistent with the

                                          2
agreement, the Decedent had a life insurance policy that named Mary as the

beneficiary.

       Mary was not content with waiting for the Decedent to die naturally so that

she could obtain his life insurance proceeds. In 2000, she, along with two of her

sons—Brandon and Benjiman—and her boyfriend decided to kill the Decedent.1

Their scheme, which was explained by a state trial court in the appeal of Mary’s

boyfriend, was as follows:

       Over a four-month period, [the boyfriend], Mary Jean Cain, and her

       sons, Brandon and [Benjiman] Cain, conspired to murder Dean Cain,

       Sr., the ex-husband of Mary Jean and father of Brandon and

       [Benjiman]. The plot to murder Mr. Cain originated with Mary Jean,

       the motive being to collect a $460,000 life insurance policy upon the

       victim’s death. Various attempts to murder the victim proved

       unsuccessful. The conspirators first attempted to boil tobacco down

       to its poisonous form and place it in the victim’s tea. Because the tea

       was undrinkable, this attempt failed. Next, the conspirators

       purchased a gun with the intent to shoot out the victim’s tires and


       1
        Dean submitted a “statement of material facts” to the district court. Mary did not
respond to this filing. Therefore we accept Dean’s “statement of material facts.” See N.D. Ga.
Civ. R. 56.1(B)(2)(a)(2).

                                           3
       cause a fatal wreck; however, this attempt also failed. The group then

       decided to push the victim out of his fishing boat, knowing that he

       could not swim. This effort was abandoned after ten days because too

       many people were present. Finally, the conspirators decided to

       murder the victim in his home and later dump his body in the river.

       In furtherance of the conspiracy, an aluminum baseball bat, mask and

       gloves were purchased. Again, this plan went awry. After Brandon

       brutally beat his father with the bat, he left the house and announced

       to [Benjiman] that the victim was dead. Upon their return to dispose

       of the body, they found the elder Cain still breathing. The two men

       dragged the victim outside where he was left lying in a parking lot

       because they were unable to get him into the truck. The next day, the

       victim’s virtually naked and bleeding body was discovered. Although

       Mr. Cain survived, he suffers from serious, permanent, and disabling

       injuries.

Tennessee v. Robert Lee Fox, 2003 WL 21339252 (Tenn. Crim. App. June 10,

2003) (unpublished).2 Mary, for her role in the crime, was charged with attempted



       2
       Robert Lee Fox, and the scheme set forth in that case, are part of the record because that
case was repeatedly referenced in Dean’s undisputed “statement of material facts.”

                                                4
first degree murder and conspiracy to commit first degree murder. On February

12, 2002, Mary pled guilty to the conspiracy to commit first degree murder and

was sentenced to twenty years in prison.

      Following the attempted murder, but before Mary’s guilty plea, the Superior

Court of Henry County “vacated on a permanent basis” the “Child support

awarded to [Mary] from [the Decedent].” And because Daniel was still a minor,

the court awarded child support, in the amount of $1,000 per month, to his older

brother Dean, who presumably had custody of Daniel and was caring for him.

      On April 7, 2002, after Mary’s child support was vacated and she pleaded

guilty to conspiracy to commit first degree murder, the Decedent removed Mary as

the beneficiary of his life insurance policy. The Decedent made Dean, his son who

was also the recipient of the child support payments, the sole beneficiary of his life

insurance policy. The terms of the policy permitted such a change. Almost five

years later, on March 22, 2007, the Decedent died.

      Mary, from prison, contends that she is entitled to the life insurance

proceeds. She argues that the Decedent could not replace her as the beneficiary

because the divorce decree stated that he “shall designate Mary J. Cain as

beneficiary for so long as he is liable for child support.” She argues that even

though her child support award was vacated after she conspired to murder the

                                           5
Decedent, he was not able to remove her as the beneficiary because he was still

liable to pay child support to Dean. Dean disagrees. He argues that the Decedent

was permitted to make him the beneficiary after Mary’s child support was vacated.

Both Mary and Dean filed motions for summary judgment. The district court

granted Dean’s motion and denied Mary’s motion. Mary appealed.

                                         II.

      “We review a district court’s grant of summary judgment de novo.” Skop v.

City of Atlanta, GA, 485 F.3d 1130, 1136 (11th Cir. 2007). “Summary judgment

is appropriate where there is no genuine issue as to any material fact and the

moving party is entitled to a judgment as a matter of law.” Id. (quotation and

alteration omitted). “In making this determination, we view the evidence and all

factual inferences therefrom in the light most favorable to the non-moving party,

and resolve all reasonable doubts about the facts in favor of the non-movant.” Id.

(quotation omitted). Additionally, “[w]e construe pro se pleadings liberally.”

H&R Block Eastern Enterprises, Inc. v. Morris, 606 F.3d 1285, 1288 n.1 (11th

Cir. 2010).

      Georgia law allows a child support award to include the requirement that a

parent obtain and maintain life insurance. See O.C.G.A. § 19-6-34(a); Esser v.

Esser, 277 S.E. 2d 627, 628 (Ga. 2003). Mary’s child support award included

                                          6
such a provision, which stated that “Dean D. Cain, Sr. shall also maintain life

insurance through his employer and shall designate Mary J. Cain as beneficiary for

so long as he is liable for child support.” However, after Mary conspired to kill

the Decedent the superior court “vacated on a permanent basis” the award of child

support to her. The provision of the child support order requiring the Decedent to

designate Mary as the beneficiary was also vacated; it would make no sense to

ensure continued payments of child support payments with a life insurance policy

payable to a woman who no longer had any role in those payments.

      Therefore there is no issue of material fact because the Decedent was

permitted to change the beneficiary on his life insurance policy from Mary to

Dean, and the Decedent did so. See West v. Pollard, 43 S.E.2d 509, 511 (Ga.

1947).

      AFFIRMED.




                                         7